DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Finality Withdrawn
1.	The Amendment filed After Final October 27, 2021 in response to the Office Action of August 20, 2021, is acknowledged and has been entered. Upon review and reconsideration, the finality of the previous Office Action has been withdrawn.
Claims 31, 36, 55-57 are currently being examined as drawn to the elected species of biomarker PAK2 (SEQ ID NO:46) from Table 2, and agent that is a small molecule inhibitor, for examination. 
Applicant’s arguments that Anbalagan et al was directed to Src and not directed to the detection of c-Src (CSK) are persuasive and a new rejection is set forth below.

New Rejection
(based on new considerations)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 31, 36, 55-57 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/067423, Campbell et al, published May 2013; in view of Holm et al Journal of the National Cancer Institute, 2006, 98:671-680); Ong et al (Breast Cancer Research, 2015, 17:59, internet pages 1-12); Elseberger et al (J Cancer Research Clinical Oncology, 2012, 138:327-332), Elsberger et al (The American Journal of Pathology, 2009, 175:1389-1397); Riggins et al (Cancer Letters, 2007, 256: 1-24) and Vieda-Rodriguez et al (Oncology Reports 2014, 32:3-15).
Campbell et al teach a method for treating breast cancer in a patient ([36]; [42]; [227]; [252-253]; [255-256]; Example 16; claims 47-49 and 65-67), the method comprising administering to the patient a FRAX small molecule depicted in any of Tables 1-10 and claims 1-46 (Examples 1-9); wherein the breast cancer is tamoxifen-resistant ([37]; [253]; [256]); wherein the FRAX small molecules are PAK Group I inhibitors that inhibit PAK2 ([6]; [171]; [246]; [249-251]; Example 10); wherein the FRAX small molecules reduce tumor cell proliferation ([6]; [35-38]; [41-42]; [97]; [222-223; [249] [258]; claims 48, 49, 66 and 67); wherein the FRAX small molecule is comprised in a pharmaceutical composition comprising a pharmaceutically acceptable formulation ([371-398]; Example 25); the method further comprising administering an additional anti-cancer agent ([266-274]; claims 58-64 and 76-82). Campbell et al demonstrate successfully inhibiting the proliferation of several different cancer cell lines by administration of a FRAX small molecule Group I PAK inhibitor (Example 13).
Campbell et al teach but do not exemplify practicing the method on tamoxifen resistant breast cancer and with an anti-cancer agent. Campbell et al do not teach the breast cancer treated is CSK-null.
Holm et al teach it has been established that PAK1 is involved in the increased invasiveness of breast cancer, is overexpressed in cancers, and PAK1 gene amplification has been detected in breast and ovarian cancers (p. 671, col. 2). Holm et al teach and demonstrate that high PAK1 cytoplasmic expression or nuclear PAK1 expression in breast cancer is correlated with tamoxifen (anti-estrogen) resistance (p. 678, col. 2 to p. 679, col. 2). Holm et al teach that PAK1 overexpression in the presence of estrogen receptor (ERα) results in increased ERα phosphorylation and tamoxifen resistance (p. 679, col. 2 to p. 680, col. 1). Holm et al suggest targeting PAK1 expression to increase endocrine treatment response in breast cancer (p. 680, col. 1).
Ong et al teach PAK1 is amplified and overexpressed in breast cancers and is associated with poor clinical outcome (abstract; p. 4, col. 2). Ong et al teach that ER+ breast cancer patients receive treatment with endocrine therapies such as tamoxifen, and there is evidence that PAK1 directly phosphorylates ERα or components of the ER multi-protein complex (p. 10. Col. 1). Ong et al teach and demonstrate that small molecule inhibitor FRAX1036 (an analog of FRAX597) is a PAK Group I inhibitor that reduces both PAK1 and PAK2 activity (abstract; p. 5, col. 1-2; Figure 2B; p. 6, col. 2). Ong et al teach and demonstrate successfully increasing the apoptosis of breast cancer cells by administration of FRAX1036, wherein combined administration of FRAX1036 with anti-cancer agent docetaxel resulted in significantly increased tumor cell death (Figure 3). Ong et al suggest combined administration of FRAX1036 with taxanes to breast cancers expressing PAK1 that do not respond durably to chemotherapy (p. 10, col. 1-2).
Elsberger et al 2012 teach that c-Src expression is associated with tamoxifen resistance in breast cancer and assessed CSK (c-Src) expression in ER+/ tamoxifen treated breast cancers and demonstrate that some ER+ breast cancer patients are CSK-null or test as negative (0) histoscore for c-Src expression (Elseberger 2012 abstract; Materials and Methods; Table 1;  Figure 1). Elsberger 2009 also demonstrate that some ER+ breast cancer patients are negative for c-Src expression (Materials and Methods, Table 1; Figure 1).
Riggins et al teach there are several different molecular pathways to tamoxifen resistance in breast cancer and review the different known pathways (Figure 1). One pathway is signaling through c-Src that associates with Cas, wherein this pathway to tamoxifen resistance is favored under conditions in which both Cas and c-Src are expressed at high levels (section 2.3.1; Figure 1).  Another pathway to tamoxifen resistance involves ER phosphorylation by PAK1, which is known and demonstrated to contribute to tamoxifen resistance by phosphorylating ER (section 2.5, Figures 1 and 2).
Vieda-Rodriguez et al also review several different molecular pathways to tamoxifen resistance in breast cancer and suggest identifying which mechanisms contribute to tamoxifen resistance in order to provide a treatment strategy to enhance therapeutic response and compromise resistance (abstract; Figure 1). One pathway to tamoxifen resistance is signaling through c-Src that associates with Cas, wherein this pathway to tamoxifen resistance is favored under conditions in which both Cas and c-Src are expressed at high levels (p. 7, col. 1-2; Fig. 1).  Another pathway to tamoxifen resistance involves ER phosphorylation by PAK1 (p. 6, col. 1; Figure 1). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to treat tamoxifen-resistant breast cancer in the method of Campbell et al with FRAX small molecules inhibiting PAK1/2. One would have been 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to treat breast cancer comprising CSK-null patients in the method of Campbell et al. One would have been motivated to, and have a reasonable expectation of success to, because: (1) Campbell et al explicitly suggest treating patients identified as tamoxifen-resistant breast cancer, regardless of CSK status; (2) Holm et al establish that a Group I PAK protein is overexpressed in and results in tamoxifen-resistant breast cancer in ER+ patients and suggest inhibiting the protein for treatment in patients identified as such, regardless of CSK status; (3) Ong et al recognize that PAK1 directly phosphorylates ERα or components of the ER multi-protein complex in ER+ breast cancer that activate ER; (4) Elsberger et al establish that some ER+ tamoxifen-treated breast cancer also lack CSK (c-Src) expression; and (5) Riggins et al and Vieda-Rodriguez et al both teach it is known there are different molecular pathways to acquire tamoxifen resistance, and recognize that PAK1 phosphorylation of ER resulting in tamoxifen resistance is a separate pathway to resistance from that initiated by c-Src/Cas overexpression pathways. Given the cited art explicitly teach and 

3.	All other rejections recited in the Office Action mailed August 20, 2021 are hereby withdrawn in view of arguments.


4.	Conclusion: No claim is allowed.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642